DETAILED ACTION
This Office action is in response to the amendment filed 10/18/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Uhlig et al. (US 2004/0117593 A1) hereinafter Uhlig et al. in view of Liu et al. (US 2014/0173169 A1) hereinafter Liu et al.
Regarding claim 2, Uhlig et al. teaches a processor comprising: 
a core to execute a virtual machine monitor to support a virtual machine (bare platform hardware comprising “processor” 118 which executes a “virtual machine monitor (VMM), such as VMM 112” Paragraph [0014] which supports “two VMs, 102 and 114” Paragraph [0017])), wherein the virtual machine is to execute guest software (“the VMM 112 presents to other software (i.e., “guest” software) the abstraction of one or more virtual ; and 
memory management hardware (bare platform hardware 116 executing VMM 112, Paragraph [0014]) to map a guest virtual address to a guest physical address of a page (guest software is allowed to freely modify the “guest page-table hierarchy” 402 including changing virtual-to-physical mapping, Paragraph [0036]), and to determine whether to allow access to the page based on a first bit and a second bit in a page table entry (Fig. 5 illustrates the format of “page-table entries (PTEs)” in a conventional page-table hierarchy which includes “a set of bits that control the accessibility of the memory pages” Paragraph [0033]), wherein the first bit is to indicate whether the page is associated with a user mode or a supervisor mode (“the user/supervisor (U/S) flag” 514 controls accesses to the page referenced by the entry based on privilege level, Paragraph [0033]) and the second bit is to indicate whether the page is accessible for execution in a guest user mode (“AVAIL” bits 508 may be a “guest/host (“G/H”) access bit that controls the access to the page by guest software. That is, the processor may permit access to the page referenced by the PTE only when the VMM (the “Host”) is running if the “G/H” bit in an active PTE is clear. If the “G/H” bit is set, the processor may permit access to the page when either the VMM or the guest software is running” Paragraph [0037]), and to store the page table entry in a translation lookaside buffer if the access is allowed (the “translation lookaside buffer (TLB)” is an in-processor structure that acts as a cache for previously processed address translations, Paragraph [0002]. Examiner notes that this limitation recites a contingent (“if”) limitation, therefore the storing step need not necessarily occur under the broadest reasonable interpretation of this claim).
Uhlig et al. does not appear to explicitly teach however, Liu et al. teaches memory management hardware to map the guest physical address to a host physical address (“MMU” 130), and a page table entry for mapping the guest physical address to the host physical address (“MMU 130 may include logic, circuitry, or other hardware to support virtual machines. For example, translation stages 133 may be configured to translate a linear address to a physical address, using a data structure pointed to by the contents of storage location 131, as described above. If this translation is performed for a guest, the linear address is referred to as a guest linear address, a resulting physical address is referred to as a guest physical address ("GPA"), and additional translations are needed to translate GPAs to host physical addresses ("HPAs"). These additional translations may use a series of extended translation stages 134, using additional data structures such as or including extended or nested page tables” Paragraph [0027]).
The disclosures of Uhlig et al. and Liu et al., hereinafter UL, are analogous art to the claimed invention because they are in the same field of endeavor of address translations in the context of a memory access.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of UL before them, to modify the teachings of Uhlig et al. to include the teachings of Liu et al. since both UL teach storing address translations in page tables. Therefore it is applying a known technique (mapping a guest physical address to a host physical address in a page table entry [0027] of Liu et al.) to a known device (performing memory accesses and virtual address into physical address translation using a processor [0002] of Uhlig et al.) ready for improvement to yield predictable results (a guest physical address is mapped to a host physical address in a page table entry [0027] of Liu et al.), KSR, MPEP 2143.
Response to Arguments
Applicant's arguments filed 10/18/2021 have been fully considered but they are not persuasive. 
Regarding claim 2, the claim recites “a second bit to indicate whether a page is accessible for execution in a guest user mode”. Applicant argues that neither Uhlig nor Liu for execution in a guest user mode. Examiner respectfully disagrees. Uhlig teaches that one of the AVAIL bits may be a “guest/host (“G/H”) access bit that controls access to the page by guest software. That is, access to the page is permitted only when the host is running if the G/H bit in an active page table entry is clear. If the G/H bit is set, access to the page is permitted whether either the host or the guest software is running, that is, the page is accessible for execution in a guest user mode. 
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. That is, Applicants merely argue that the references fail to teach the claim language of “a second bit to indicate whether a page is accessible for execution in a guest user mode” without pointing out how this language distinguishes itself over the references. The Examiner notes that it appears the Applicant may be emphasizing the “for execution” recitation. However, there no additional claimed details as to what the Applicant is intended by the phrase to be accessible “for execution.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE WEI whose telephone number is (571)270-0067. The examiner can normally be reached Mon - Thurs (8 AM - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, REGINALD BRAGDON can be reached on (571) 272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JANE WEI
Primary Examiner
Art Unit 2131



/JANE WEI/            Primary Examiner, Art Unit 2139